DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claim 1, 3 and 4 have been amended.
Claim 2 has been cancelled.
Claims 5 and 6 have been previously presented.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claim 1, though Kim teaches displaying an image representing a three-dimensional reference shape of a product (0046 lines 1-9), Kim fails to teach an image control device that causes the output interface to display a product image representing a three-dimensional reference shape of the product, associates a shift index image representing a real space position shift amount in a direction of a real space at a designated real space location of the product from reference data of the product of the product shape measurement data with a designated virtual space location corresponding to the designated real space location in the product image, and causes the output interface to display the shift index image wherein the image control device causes the output interface to display, as the shift index image, a shift index segment image linearly extending from the designated virtual space location by merely a virtual space position shift amount corresponding to the real space position shift amount in a direction of a virtual space corresponding to the direction of the real space. Therefore claims 1 and 3-6 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 08/26/21, with respect to claims 1 and 3-6 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejection of claim 1 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 2699